443 B.R. 270 (2011)
In re Jason E. LAWTON, Bridget L. Lawton, Debtors.
No. 10-11302.
United States Bankruptcy Court, D. Rhode Island.
January 28, 2011.
Russell D. Raskin, Raskin & Berman, Providence, RI, for Debtors.

ORDER OVERRULING CREDITOR'S OBJECTION TO LOSS MITIGATION
ARTHUR N. VOTOLATO, Bankruptcy Judge.
The factual and legal issues in this case are virtually identical to those raised by the secured creditor in the matter of In re *271 Sosa, 443 B.R. 263 (2011). For the reasons expressed in our Decision and Order in Sosa dated January 28, 2011, the objection of Ocwen Loan Servicing, LLC as Servicer of Deutsche Bank National Trust Company, Trustee [Doc. No. 16] to the Debtors' Request for Loss Mitigation [Doc. No. 12] is OVERRULED.
Entered as an Order of this Court.